COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      San Jacinto River Authority v. Michael A. Burney, et al.

Appellate case number:    01-18-00365-CV

Trial court case number: 2018-10744

Trial court:              157th District Court of Harris County

       The motion for reconsideration en banc is DENIED.

                                          PER CURIAM


En banc court consists of Justices Keyes, Higley, Lloyd, Kelly, Goodman, Landau, Hightower,
and Countiss.

Chief Justice Radack not participating.


Date: March 26, 2019